         Case 2:20-cv-00980-NR Document 3 Filed 07/20/20 Page 1 of 8




            IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF PENNSYLVANIA
HANNAH THOMAS,                         )
                                       )
            Plaintiff,                 ) 2:20-cv-980
                                       )
      vs.                              )
                                       )
JIM GRYCK, JR.,                        )
                                       )
            Defendant.                 )
                                       )
                         MEMORANDUM OPINION
J. Nicholas Ranjan, United States District Judge
      Before the Court is pro se Plaintiff Hannah Thomas’s motion for leave to
proceed in forma pauperis. [ECF 1]. For the reasons explained below, the
Court will grant Ms. Thomas leave to proceed without paying fees, but then
dismiss her complaint under 28 U.S.C. § 1915(e)(2)(B) for failure to state a
claim. While Ms. Thomas makes              several   allegations of significant
mistreatment by her former employer and co-workers, she has not named her
employer (Angelia’s) as a defendant or alleged certain key elements of her
federal claims. Thus, her complaint must be dismissed.
      That said, the Court will provide Ms. Thomas with leave to amend her
complaint by October 19, 2020 to correct the problems identified below. Ms.
Thomas can certainly continue to represent herself, which is her right. But, in
the Court’s view, it may be helpful for her to retain employment counsel to
represent her (perhaps on a contingency-fee basis, given her financial status),
in light of the nature of her allegations and the complicated procedural
requirements for bringing any federal discrimination lawsuit.
                              BACKGROUND
      Ms. Thomas moved for leave to proceed in forma pauperis on June 30,
2020, attaching a proposed complaint that names one individual as a

                                     -1-
         Case 2:20-cv-00980-NR Document 3 Filed 07/20/20 Page 2 of 8




defendant—Jim Gryck, Jr. Mr. Gryck is allegedly the owner of a restaurant,
Angelia’s, where Ms. Thomas worked for approximately two years.              Her
complaint describes a litany of harassing behavior (e.g., groping, lewd
comments, etc.) and other mistreatment by various employees and individuals
associated with the business, some of which is at least potentially actionable.
Based on these allegations, she asserts federal claims under (1) Title VII; (2)
the ADA; (3) the Genetic Information Nondiscrimination Act (“GINA”); and (4)
the Equal Pay Act. But she does not name Angelia’s as a defendant or allege
the number of employees who work at Angelia’s. Nor does she allege that she
has ever filed a complaint with the EEOC or exhausted her administrative
remedies as to any of her claims before filing this lawsuit.
                          STANDARD OF REVIEW
      “Plaintiffs filing lawsuits in federal court generally need to pay a filing
fee. But that does not mean the courthouse doors are closed to those who
cannot afford it.” Brown v. Sage, 941 F.3d 655, 657 (3d Cir. 2019). Under 28
U.S.C. § 1915, indigent plaintiffs can avoid paying fees and costs if they
successfully apply to the Court for leave to proceed “in forma pauperis.” Id.
This statute serves the admirable purpose of ensuring that “no person is barred
from pursuing meaningful litigation solely because of an inability to pay
administrative court fees.” Id. at 659 (cleaned up).
      At the same time, “a litigant whose filing fees and court costs are
assumed by the public, unlike a paying litigant, lacks an economic incentive to
refrain from filing frivolous, malicious, or repetitive lawsuits.” Id. Thus, under
28 U.S.C. § 1915(e)(2)(B), a district court that has granted in forma pauperis
status to a litigant must review the complaint and dismiss it “if it is frivolous
or fails to state a claim.” Picozzi v. Guy Peiagelee & Sons, 313 F. Supp. 3d 600,
602 (E.D. Pa. 2018).
                                      -2-
         Case 2:20-cv-00980-NR Document 3 Filed 07/20/20 Page 3 of 8




      “Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is
governed by the same standard applicable to motions to dismiss under Federal
Rule of Civil Procedure 12(b)(6).” Id. at 602. To survive dismissal, a complaint
“must contain sufficient factual matter, accepted as true, to state a claim to
relief that is plausible on its face.” Connelly v. Lane Const. Corp., 809 F.3d
780, 786 (3d Cir. 2016) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).
“A claim has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Id. Thus, a complaint that “pleads facts merely
consistent with a defendant’s liability stops short of the line between
possibility and plausibility of entitlement to relief.” Id. (cleaned up). This
determination is “context-specific,” and it “requires the reviewing court to draw
on its judicial experience and common sense.” Id. at 786-87.
      In applying the Rule 12(b)(6) standard, courts employ less stringent
standards when considering pro se pleadings than when judging attorney work
product. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972). Thus, the Court
will “liberally construe” Ms. Thomas’s pleadings, and “apply the applicable law,
irrespective of whether she has mentioned it by name.” Dluhos v. Strasberg,
321 F.3d 365, 369 (3d Cir. 2003); see Nami v. Fauver, 82 F.3d 63, 65 (3d Cir.
1996) (“Since this is a § 1983 action, the [pro se] plaintiffs are entitled to relief
if their complaint sufficiently alleges deprivation of any right secured by the
Constitution.”).
                         DISCUSSION & ANALYSIS
I.    The Court grants Ms. Thomas’s motion to proceed in forma
      pauperis.
      At the threshold, the Court must evaluate Ms. Thomas’s financial status
to determine whether she is eligible to proceed without paying fees. The Court

                                        -3-
         Case 2:20-cv-00980-NR Document 3 Filed 07/20/20 Page 4 of 8




has reviewed Ms. Thomas’s representations regarding her finances and, based
on those representations, agrees that she is unable to pay fees. While Ms.
Thomas does have some limited income and assets, “[a] person need not be
absolutely destitute to proceed in forma pauperis.” Hurst v. Shalk, 659 F.
App’x 133, 134 (3d Cir. 2016) (citation omitted). On balance, the Court finds
that requiring Ms. Thomas to pay filing fees would impose undue hardship on
her and impede her ability to vindicate her rights. Thus, the Court will grant
Ms. Thomas’s motion and allow her to proceed without paying fees.
II.   The Court will dismiss Ms. Thomas’s complaint for failure to
      state a claim but grant her leave to file an amended complaint.
      Having determined that Ms. Thomas may proceed in forma pauperis, the
Court must review the complaint and dismiss the matter “if it is frivolous or
fails to state a claim.”   Picozzi, 313 F. Supp. 3d at 602; see 28 U.S.C. §
1915(e)(2)(B). The Court cannot say that Ms. Thomas’s complaint is facially
frivolous, in that some of the conduct she alleges could be actionable under
certain circumstances—such as lewd sexual comments by co-workers and
superiors, unwanted groping, an alleged physical assault, and various
irregularities regarding the payment of her wages. But the question here is
whether she has stated a plausible, federal claim against the defendant she
has sued—and she has not.
      Ms. Thomas identifies four federal statutes as potential grounds for this
Court’s jurisdiction over her claims against Mr. Gryck. Those are (1) Title VII;
(2) the ADA; (3) the GINA; and (4) the Equal Pay Act. She also appears to
assert a state-law assault or battery claim. As currently pled, these claims
must be dismissed for the following, independent reasons:
      First, Ms. Thomas’s Title VII, ADA, and GINA claims fail because she
has not named her employer, Angelia’s, as a defendant. While Defendant

                                      -4-
         Case 2:20-cv-00980-NR Document 3 Filed 07/20/20 Page 5 of 8




Gryck is allegedly the owner of Angelia’s, Ms. Thomas may not assert these
claims against Mr. Gryck in his individual capacity. See Sheridan v. E.I.
DuPont de Nemours & Co., 100 F.3d 1061, 1078 (3d Cir. 1996) (“Congress did
not intend to hold individual employees liable under Title VII.”); Verdecchia v.
Douglas A. Prozan, Inc., 274 F. Supp. 2d 712, 723 (W.D. Pa. 2003) (Cohill, J.)
(“Individual liability under the ADA and ADEA is not available.”); Bumphus v.
UniQue Pers. Consultants, No. 16-312, 2018 WL 1565609, at *4 (S.D. Ill. Mar.
30, 2018) (“[B]ecause GINA incorporates Title VII’s definition of ‘employer’ …
the Court finds that it also prohibits the imposition of individual liability.”).1
      To correct these problems, Ms. Thomas must file an amended complaint
that names Angelia’s as a defendant.      In doing so, she must also allege that
Angelia’s has at least 15 employees. See Prystawik v. BEGO USA, No. 13-134,
2013 WL 2383680, at *2 (D.R.I. May 30, 2013) (“Federal anti-discrimination
statutes also apply only to employers that have a certain minimum number of
employees.”) (citations omitted); 42 U.S.C. § 2000e(b) (fifteen employees); 42
U.S.C. § 12111(5)(A) (fifteen employees); 42 U.S.C. § 2000ff(2)(B)(i) (fifteen
employees).




1  It is less clear if Ms. Thomas could assert an Equal Pay Act claim against
Mr. Gryck in his individual capacity. “Some courts hold that individual
supervisors are not liable for Equal Pay Act violations, while others conclude
the opposite.” Traylor v. S. Components, Inc., No. 18- 0775, 2019 WL 3526358,
at *3 (W.D. La. Aug. 1, 2019). But even if it is permitted, an Equal Pay Act
claim against an individual supervisor becomes an impermissible “remedial
redundancy” when a plaintiff “already ha[s] a claim against the [employer]
under the Equal Pay Act.” Suter v. Univ. of Texas at San Antonio, 495 F. App’x
506, 512 n.4 (5th Cir. 2012). Thus, so long as Ms. Thomas is amending her
complaint to add Angelia’s as a defendant, she may as well assert all her
federal claims against it, rather than Mr. Gryck. And in any event, her Equal
Pay Act claim must be dismissed for other reasons, discussed below.
                                       -5-
         Case 2:20-cv-00980-NR Document 3 Filed 07/20/20 Page 6 of 8




      Second, Ms. Thomas’s Title VII, ADA, and GINA claims must also be
dismissed for another reason—she has not alleged that she filed an
administrative charge with the EEOC and received a “right to sue” letter in
response before filing this lawsuit. That is a prerequisite to filing suit under
all three statutes.2 See Robinson v. Consol Pennsylvania Coal Co. LLC, 425 F.
Supp. 3d 433, 441 (W.D. Pa. 2019) (Ranjan, J.) (“A complainant may not bring
a Title VII suit without having first received a right-to-sue letter [from the
EEOC].”); Tlush v. Manufacturers Res. Ctr., 315 F. Supp. 2d 650, 654–55 (E.D.
Pa. 2002) (“[T]he attainment of a right-to-sue letter from the EEOC is a
condition precedent to filing Title VII and ADA suits[.]”); Yajaira Bezares C. v.
The Donna Karan Co. Store LLC, No. 13-8560, 2014 WL 2134600, at *5
(S.D.N.Y. May 22, 2014) (“[A] private plaintiff alleging genetic discrimination
in employment under the GINA must also first file a timely charge with the
EEOC.”).
      To correct this deficiency, Ms. Thomas must allege in her amended
complaint that she filed a charge with the EEOC and received a “right to sue”
letter from that agency before filing suit. If she did not yet do those things, she
may correct the error by filing a charge with the EEOC now and obtaining a
“right to sue” letter before filing an amended complaint in this case. See Tlush,
315 F. Supp. 2d at 654–55 (explaining that “the failure to obtain notice of the
right to sue is a curable defect” which may be corrected “by issuance of the
letter after the complaint has been filed.”). The Court will provide Ms. Thomas


2In contrast, Ms. Thomas’s claim under the Equal Pay Act “do[es] not have to
be exhausted administratively.” Wormack v. Shinseki, No. 09-916, 2010 WL
2650430, at *10 (W.D. Pa. July 1, 2010) (Fischer, J.); see Washington Cty. v.
Gunther, 452 U.S. 161, 175 n.14 (1981) (“[T]he Equal Pay Act, unlike Title VII,
has no requirement of filing administrative complaints and awaiting
administrative conciliation efforts.”).
                                       -6-
         Case 2:20-cv-00980-NR Document 3 Filed 07/20/20 Page 7 of 8




with a longer than usual time period to file an amended complaint, to allow
her to proceed through the EEOC process if she has not done so. If additional
time is needed to complete the process, Ms. Thomas may also file a motion
requesting an extension.
      Third, Ms. Thomas’s Equal Pay Act claim fails because she has not
alleged “that employees of the opposite sex were paid differently for performing
‘equal work’—work of substantially equal skill, effort and responsibility, under
similar working conditions.” Stanziale v. Jargowsky, 200 F.3d 101, 107 (3d
Cir. 2000). Instead, she alleges only that Angelia’s repeatedly cut her pay, and
that Defendant Gryck falsely told her all employees were receiving pay cuts
when, in fact, the cuts applied to “only [Ms. Thomas] and 4 other people.” She
does not allege that these “4 other people” were also female, or that the
unaffected employees were male and performing similar work to that
performed by Ms. Thomas. Without such allegations, it is impossible to discern
whether she has a plausible Equal Pay Act claim.
      To correct this deficiency, Ms. Thomas must include additional facts in
her amended complaint that show she was paid differently than employees of
the opposite sex who were performing substantially similar work.
      Finally, to the extent Ms. Thomas means to assert assault or battery
claims against the individuals she accuses of groping or pushing her, those
would be state-law, as opposed to federal-law, claims. Because the Court has
dismissed all of Ms. Thomas’s federal claims, it will decline to exercise
supplemental jurisdiction over any state-law claims unless and until she
manages to state a plausible federal claim in an amended complaint. See
Burnsworth v. PC Lab., 364 F. App'x 772, 776 (3d Cir. 2010) (“The District
Court may decline to exercise supplemental jurisdiction over a claim if the


                                      -7-
         Case 2:20-cv-00980-NR Document 3 Filed 07/20/20 Page 8 of 8




district court has dismissed all claims over which it has original jurisdiction.”)
(cleaned up).
      In other words, if Ms. Thomas states any plausible federal claim in her
amended complaint, the Court will exercise supplemental jurisdiction over her
state-law assault and battery claims at that time. To avoid the dismissal of
those claims, Ms. Thomas must also ensure that she names the persons who
assaulted her as defendants in her amended complaint.
                                CONCLUSION
      For these reasons, the Court will dismiss all of Ms. Thomas’s claims
without prejudice. If she wishes to file an amended complaint to correct the
problems identified above, she must do so by October 19, 2020.

DATE: July 20, 2020                               BY THE COURT:

                                                  /s/ J. Nicholas Ranjan
                                                  United States District Judge




                                      -8-
